HAMILTON, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This action was instituted in the Cincinnati Municipal Court wherein judgment against Reichert was rendered. Pie then appealed to the Hamilton Common Pleas, wherein a motion to strike the appeal from the files was sustained. Error was prosecuted to the Court of Appeals. On March 10, 1924, the latter court reversed the Common Pleas but on reconsideration held:
There is no inherent right of appeal, and, since 1558-9 GC. gives no such right, .10283 GC. does not apply.